Filed 1/20/22 Conservatorship of S.V. CA1/4

        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 Conservatorship of the Person of S.V.

 PUBLIC GUARDIAN OF CONTRA
 COSTA COUNTY,
           Petitioner and Respondent,
 v.                                                                        A160989
 S.V.,
                                                                           (Contra Costa County
           Objector and Appellant.                                         Super. Ct. No. P17-00390)


          S.V. appeals from an order under the Lanterman-Petris-
Short (LPS) Act (Welf. & Inst. Code,1 § 5000 et seq.) reappointing
the Contra Costa County Public Guardian conservator of his
person for a one-year period that commenced effective July 4,
2020. We understand S.V.’s objection to the consistent pattern of
delays he has encountered in the Contra Costa County Superior
Court. However, the questions his appeal raises are moot and
there are no issues that justify exercising our discretion to hear
the case. We therefore dismiss the appeal as moot.


         Further statutory citations are to the Welfare and
          11

Institutions Code.

                                                      1
                         BACKGROUND
      In 2017 S.V. was placed on a temporary psychiatric hold
under section 5150 and diagnosed with schizoaffective disorder.
The Contra Costa Regional Medical Center recommended a
conservatorship, observing that S.V. was “internally preoccupied,
disorganized, and frequently agitated. He typically paces the
unit, talking to himself and making threatening, ‘punching’
gestures.” S.V. had no insight into the reasons for his
hospitalization, appeared disheveled with poor grooming and
hygiene, required frequent doses of emergency medication for
symptoms of irritability and agitation, and had no plan to care for
himself in the community.
      Following a 2017 court trial on a conservatorship petition,
S.V. was found to be gravely disabled as a result of his mental
disorder and a conservator was appointed pursuant to the LPS
Act. In 2018 and 2019, due to S.V.’s continuing mental disability,
the Contra Costa County Health Services Department (the
County) petitioned successfully under section 53612 for one-year


      2  Section 5361 provides that “[c]onservatorship initiated
pursuant to this chapter shall automatically terminate one year
after the appointment of the conservator by the superior
court. . . . If upon the termination of an initial or a succeeding
period of conservatorship the conservator determines that
conservatorship is still required, he may petition the superior
court for his reappointment as conservator for a succeeding
one-year period. The petition must include the opinion of two
physicians or licensed psychologists who have a doctoral degree
in psychology and at least five years of postgraduate experience
in the diagnosis and treatment of emotional and mental disorders
that the conservatee is still gravely disabled as a result of mental


                                 2
renewals of the conservatorship. S.V. appealed both
reappointment orders; both appeals were dismissed as moot in
light of subsequent reappointments of the LPS conservatorship.
(Conservatorship of S.V. (Jan. 10, 2020, A155424 [nonpub. order];
Conservatorship of S.V. (Apr. 13, 2021, A158326) [nonpub. opn.]
(S.V. I).)
       In June 2020 the County filed the reappointment petition
at issue here. At the initial hearing on the petition held July 7,
2020, S.V.’s attorney objected to the reappointment, requested a
court trial, and asked for a two-week continuance to determine
whether S.V. wished to proceed on a time-waived basis. At the
next hearing, held July 21, counsel asked that the trial be set
within 10 days, but did not object when the court suggested
setting it two weeks out, on August 4.
       On August 4, 2020, the County had not yet received records
it had subpoenaed from S.V.’s psychiatric facility. S.V.’s attorney
agreed to continue the trial until August 18, noting that S.V.
wanted to proceed but counsel was unavailable to go forward that
day.
       On August 18, 2020, the parties stipulated to another
continuance. At S.V.’s request, the court reset the trial for
September 1, 2020. On September 2, after trailing the case for a
day, the court continued it to September 22 “based upon the




disorder or impairment by chronic alcoholism. In the event that
the conservator is unable to obtain the opinion of two physicians
or psychologists, he shall request that the court appoint them.”

                                  3
Court’s schedule for the remaining part of the week and
[psychiatrist] Dr. Levin’s unavailability starting tomorrow.”
      The court trial was held remotely on September 22, 2020.
The court found beyond a reasonable doubt that S.V. continued to
be gravely disabled as a result of a mental disorder, granted the
LPS petition and imposed disabilities barring him from refusing
psychotropic medication.3 On September 23, 2020, S.V. filed a
timely notice of appeal.
      On June 15, 2021, while this appeal was pending, the
County filed a new petition for reappointment as conservator for
one year from the July 4, 2021 termination of the
conservatorship. 4 On August 31, 2021, S.V. filed a petition for
writ of mandate and prohibition in this court seeking immediate
release and dismissal of the 2021 petition due to a greater than
10-day continuance of the conservatorship trial. In that matter,
unlike the case before us, “at the first court appearance on July 6,
2021, petitioner demanded a trial within ten days.” “Despite
petitioner’s objections, the trial in petitioner’s matter was delayed
59 days past that mandated by section 5350.”
      We denied the petition on October 13. We explained: “The
trial court could continue the conservatorship trial more than 10


      3The written reappointment order reflecting the court’s
rulings was filed October 14, 2021.
      4We take judicial notice of the records in the writ
proceedings and other relevant court records pursuant to
Evidence Code sections 452, subdivision (d), and 459. (See In re
Karen G. (2004) 121 Cal.App.4th 1384, 1390 [appellate court has
the authority to consider postjudgment events in determining
whether an appeal has become moot].)

                                 4
days after petitioner’s demand for a trial because the
requirement in Welfare and Institutions Code section 5350,
subdivision (d)(2) for the court to hold a jury trial within 10 days
of a demand is directory, not mandatory.[5] [Citations.] The
continuance did not violate petitioner’s due process rights since
petitioner has not demonstrated the continuance potentially
deprived him of a fair trial or affected the jury’s verdict.”6
                           DISCUSSION
      “ ‘[A]n action that originally was based on a justiciable
controversy cannot be maintained on appeal if all the questions
have become moot by subsequent acts or events. A reversal in
such a case would be without practical effect, and the appeal will
therefore be dismissed.’ ” (In re Dani R. (2001) 89 Cal.App.4th
402, 404; see In re Jessica K. (2000) 79 Cal.App.4th 1313, 1315
[“When no effective relief can be granted, an appeal is moot and
will be dismissed”].) This is such a case. The one-year
conservatorship period initiated by the order at issue on this
appeal expired in July 2021. On September 23, 2021, the court
granted the County’s new petition for reappointment of
conservator. The 2020 reappointment order therefore has no
remaining force and effect and, as its reversal would have no


      5 Section 5350, subdivision (d)(2) provides that the
conservatorship trial “shall commence within 10 days of the date
of the demand, except that the court shall continue the trial date
for a period not to exceed 15 days upon the request of counsel for
the proposed conservatee.”
      6In entering that order and commenting here on that
proceeding, we express no view on any issues that may be raised
should S.V. appeal the trial court’s order in that case.

                                  5
effect on the 2021 order, this appeal cannot provide S.V. with
effective relief. Accordingly, the appeal is moot.
      S.V. concedes as much, but contends we should exercise our
discretion to retain it to address what he calls the County’s
failure to conduct his and other conservatorship trials and
produce the records required for appeals in a timely fashion. We
disagree.
      It is true that “if a pending case poses an issue of broad
public interest that is likely to recur, the court may exercise an
inherent discretion to resolve that issue even though an event
occurring during its pendency would normally render the matter
moot.” (In re William M. (1970) 3 Cal.3d 16, 23.) Courts may
choose to exercise this discretion when the recurring issue is an
important one that may otherwise evade review. (Cleveland
National Forest Foundation v. San Diego Assn. of Governments
(2017) 3 Cal.5th 497, 511.)
      This, however, is not such a case. In S.V. I, supra, A158326,
we addressed S.V.’s concerns about the timeliness of his and
other LPS trials. We explained: “A proposed LPS conservatee has
the right to demand a court or jury trial, which ‘shall commence
within 10 days of the date of the demand.’ (§ 5350, subd. (d)(2).)
At the request of counsel for the proposed conservatee, the court
‘shall continue the trial date for a period not to exceed 15 days.’
(§ 5350, subd. (d)(2).)” (S.V. I, supra, A158326.) We explained
that the importance of timely trials in LPS cases was most
recently addressed in Conservatorship of Jose B. (2020)
50 Cal.App.5th 963 (Jose B.), in which a conservatorship trial



                                  6
was delayed without explanation by some 137 days. The Jose B.
court considered whether the delay required dismissal of the
conservatorship petition but decided that, because section 5350,
subdivision (d)(2), specifies a time limit but does not specify a
penalty for exceeding it, it did not. (S.V. I, supra, A158326.)
      However, we noted Jose B.’s admonition that “just because
the Legislature had not ‘expressly provided’ a penalty for failure
to follow established time limits ‘does not mean trial courts
should blithely continue conservatorship trials for their judicial
convenience.’ ” (S.V. I, supra, A158326.) We also echoed its
directive that the proper remedy for prejudicial delay is to file a
motion to dismiss for lack of a speedy trial. We said: “Like the
court in Jose B., we are ‘deeply troubled by the significant delay’
in LPS conservatorship trials and take this opportunity to
‘emphasize the statutory obligation of trial courts to hold a jury
trial within 10 days.’ [Citation.] But here, we note the trial court
found good cause for the first delay. . . and counsel made no
objection to the second delay. If S.V. was prejudiced by either
delay, counsel could have filed a motion to dismiss, but he did
not.” We also pointed out that counsel could have filed a petition
for a writ of mandate directing the trial court to adhere to
statutory time limits. That S.V. had done neither “confirm[ed]
our view that we should decline to exercise our discretion to
address the admittedly moot timeliness issue S.V. raises.”




                                  7
      We reach the same conclusion here. S.V. took neither of
those available steps to protect his statutory speedy trial right.7
Instead, he asserts it would have been futile to seek dismissal in
the trial court because, he assumes, “[t]he superior court quite
plainly believes it is free to ‘blindly continue conservatorship
trials for their judicial convenience’ and was not going to grant a
motion to dismiss had one been made.” He further asserts that,
even if successful, a motion to dismiss or a petition for a writ
directing the trial court to enforce the statutory time limits would
merely have produced further delay. These assumptions,
supported only by speculation, do not excuse counsel’s inaction.
(See In re Marriage of Teegarden (1986) 181 Cal.App.3d 401, 407
[appellant must affirmatively show error by an adequate record];
McDermott Will & Emery LLP v. Superior Court (2017) 10
Cal.App.5th 1083, 1103 [presumption that the trial court
properly applies the law].)
      In any event, as S.V. acknowledges (and as we observed in
S.V. I), the timeliness requirement for an LPS conservatorship
“has been considered in several cases, a few of them recent.” (See
Jose B., supra, 50 Cal.App.5th 963; Conservatorship of M.M.
(2019) 39 Cal.App.5th 496, 500 [also holding LPS time limits are
directory, not mandatory].) Moreover, as demonstrated by the
resolution of S.V.’s petition for writ of mandate within six weeks
of filing, the availability of writ relief in this court provides an



      7 Even S.V.’s petition for a writ of mandate seeking release
and dismissal of the 2021 petition did not ask us to direct the
trial court to comply with the statutory time limits.

                                   8
avenue for review within tight time constraints.8 Accordingly, we
are not persuaded that this case presents a reason to depart from
the general rule against deciding cases in which we can grant no
effectual relief.
      As we understand it, S.V. believes we should nonetheless
disregard his appeal’s conceded mootness, but he identifies no
legal issue that would otherwise evade appellate review. He
implores us to “devise an appropriate remedy to send a clear
message” to the superior court “that they must fix this problem
and that remedy should have sufficient teeth in it that they take
this court’s demands seriously.” At a minimum, he maintains, we
should tell the superior court we will “no longer tolerate the
routine delays imposed in SVP cases” and that “in future cases,
when proceedings are not held in a timely fashion, this court will
expedite the proceedings should the attorney for the LPS
defendant file a petition for writ of mandate with this court.”
S.V’s counsel betrays a fundamental misunderstanding of the
limits of our role as an appellate court. “Courts may not render
advisory opinions on disputes which the parties anticipate might
arise but which do not presently exist.” (Stonehouse Homes LLC
v. City of Sierra Madre (2008) 167 Cal.App.4th 531, 542.) “The
ripeness element of the doctrine of justiciability is intended to
prevent courts from issuing purely advisory opinions. [Citation.]
It is ‘primarily bottomed on the recognition that judicial
decisionmaking is best conducted in the context of an actual set



      That we found no merit in the 2021 writ petition does not
      8

mean the timeliness issue it raised evaded our review.

                                  9
of facts so that the issues will be framed with sufficient
definiteness to enable the court to make a decree finally disposing
of the controversy.’ ” (Wilson & Wilson v. City Council of Redwood
City (2011) 191 Cal.App.4th 1559, 1573.)
      Finally, S.V. contends the superior court’s allegedly
excessive delays in preparing the appellate record violated his
due process rights and that “this is the third appeal in a row that
this has happened.” We reiterate that we are deeply concerned by
what appears to be significant delay in LPS conservatorship
proceedings in Contra Costa County Superior Court. However,
troubling as we find the delay in preparing the appellate record,
it is beyond the scope of this appeal from the 2020 reappointment
order. “Matters occurring after entry of judgment are ordinarily
not reviewable. The appeal reviews the correctness of the
judgment or order as of the time of its rendition, leaving later
developments to be handled in subsequent litigation.” (9 Witkin,
Cal. Procedure (6th ed. 2021) Appeal, § 357.)
      This does not leave S.V. or other similarly situated LPS
petitioners without a remedy. As we advised in S.V. I., statutory
time limits—even if directory rather than mandatory—may be
enforced by a writ of mandate compelling the court to act. 9 (See
In re D.P. (2018) 21 Cal.App.5th 154, 165.) Counsel would be wise
to take heed of that advisement rather than pursue the issue in a
forum where no effectual relief can be granted.




      9 To be clear, we express no opinion as to the outcome were
S.V. or another LPS litigant to petition for such relief.

                                 10
      To the extent S.V. can be understood to argue that appeals
of one-year conservatorship appointment orders are inevitably
destined to be rendered moot before they can be decided, we
share his concern over the frequency with which appeals in these
cases have become moot before a decision can be rendered on
appeal. Given existing policies and procedures for obtaining
calendar preference, absent the delay in obtaining the augmented
record, this case likely would have been decided before the
conservatorship expired. (See Conservatorship of Forsythe (1987)
192 Cal.App.3d 1406, 1409 [adopting policy to entertain such
cases on “expedited appeal”]; Cal. Rules of Court, rule 8.240
[motion for calendar preference].) Nonetheless, it is incumbent on
the superior court to consider measures to address delays in
setting these cases for trial and the recurring delay in the
production of a complete record that too often precludes review in
these cases. As discussed at oral argument, the Public Guardian
may wish to consider whether, where feasible, renewal petitions
such as this one can be filed 60 or more days before the
guardianship expiration date.
                         DISPOSITION
      The appeal is dismissed as moot.




                                 11
                                       _________________________
                                       Ross, J.*


WE CONCUR:


_________________________
Pollak, P.J.


_________________________
Streeter, J.




A160989 Public Guardian v. S.V.


      *Judge of the San Francisco Superior Court, assigned by
the Chief Justice pursuant to article VI, section 6 of the Califor-
nia Constitution.

                                  12